DETAILED ACTION
This action is response to application number 16/822,282, dated on 03/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,117,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Patent No. 10,117,145, claim 1 discloses a system, comprising: 
a processor (claim 1); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (claim 1), comprising: 
determining that a mobile device is reselecting a mobile network communication from a first communication protocol to a second communication protocol (claim 1): 

in response to determining that a buffer used for buffering data associated with the data transmissions is full during the defined length of time and before the reselecting has been determined to have completed, resuming a data transmission of the data transmissions using the first communication protocol (claim 1).
Regarding claim 2, Patent No. 10,117,145, claim 1 discloses wherein the operations further comprise: resuming the data transmissions using the second communication protocol in response to determining that the reselecting of the mobile network communication from the first communication protocol to the second communication protocol has been completed (claim 1).
Regarding claim 3, Patent No. 10,117,145, claim 4 discloses wherein the resuming the data transmissions comprises resuming the data transmissions using the buffered data (claim 4). 
Regarding claim 4, Patent No. 10,117,145, claim 2 discloses wherein the data transmission is a first data transmission, and wherein the operations further comprise: enabling a second data transmission of the data transmissions that satisfies a criterion relating to a priority of transmission during the defined length of time (claim 2). 
Regarding claim 5, Patent No. 10,117,145, claim 3 discloses wherein the first communication protocol is a third generation wireless communications protocol and the second communication protocol is a fourth generation wireless communications protocol (claim 3).
Regarding claim 6, Patent No. 10,117,145, claim 5 discloses wherein the data transmission is a first data transmission, and wherein the operations further comprise (claim 5):
in response to determining that the buffer associated with the buffering of the data transmissions is full and before the reselecting has been determined to have completed, terminating a packet session associated with a second data transmission of the data transmissions (claim 5).
Regarding claim 7, Patent No. 10,117,145, claim 6 discloses wherein the operations further comprise:
blocking an incoming packet page to the mobile device during the defined length of time (claim 6).
Claims 8-20 are rejected on the similar ground of claims 1-7 rejection as presented above.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,638,387 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Patent No. 10,638,387, claim 1 discloses a system, comprising: 
a processor (claim 1); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (claim 1), comprising: 
determining that a mobile device is reselecting a mobile network communication from a first communication protocol to a second communication protocol (claim 1): 
suspending data transmissions of the mobile device using the first communication protocol for a defined length of time (claim 1), and 
in response to determining that a buffer used for buffering data associated with the data transmissions is full during the defined length of time and before the reselecting has been determined to have completed, resuming a data transmission of the data transmissions using the first communication protocol (claim 1).
Regarding claim 2, Patent No. 10,638,387, claim 2 discloses wherein the operations further comprise: resuming the data transmissions using the second communication protocol in response to determining that the reselecting of the 
Regarding claim 3, Patent No. 10,638,387, claim 3 discloses wherein the resuming the data transmissions comprises resuming the data transmissions using the buffered data (claim 3). 
Regarding claim 4, Patent No. 10,638,387, claim 4 discloses wherein the data transmission is a first data transmission, and wherein the operations (claim 4) further comprise: 
enabling a second data transmission of the data transmissions that satisfies a criterion relating to a priority of transmission during the defined length of time (claim 4). 
Regarding claim 5, Patent No. 10,638,387, claim 5 discloses wherein the first communication protocol is a third generation wireless communications protocol and the second communication protocol is a fourth generation wireless communications protocol (claim 5).
Regarding claim 6, Patent No. 10,638,387, claim 6 discloses wherein the data transmission is a first data transmission, and wherein the operations further comprise:

Regarding claim 7, Patent No. 10,638,387, claim 7 discloses wherein the operations further comprise:
blocking an incoming packet page to the mobile device during the defined length of time (claim 7).
Claims 8-20 are rejected on the similar ground of claims 1-7 rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
9/15/2021